Case 1:20-cv-03429-PAB-KLM Document 10 Filed 01/04/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03429-PAB-KLM

  DEBORAH LAUFER, an individual,

          Plaintiff,

  v.

  PAGOSA LODGING 2 LLC,

          Defendant.

                   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT



       COMES NOW, Defendant Pagosa Lodging 2, LLC by and through his attorneys Todd M.

  Starr of Cunningham Swaim, LLP (“Defendant”), and in response to the Plaintiff’s Complaint,

  states and alleges as follows:

       1. In response to paragraph numbered 1 of the Complaint, Defendant is without sufficient

          information to admit or deny the allegations contained therein and, therefore, denies the

          same.

       2. In response to paragraph numbered 2 of the Complaint, Defendant is without sufficient

          information to admit or deny the allegations contained therein and, therefore, denies the

          same.

       3. In response to paragraph numbered 3 of the Complaint, Defendant is without sufficient

          information to admit or deny the content of “county property records” and, therefore,

          denies the same.




  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT - Page 1 of 5
Case 1:20-cv-03429-PAB-KLM Document 10 Filed 01/04/21 USDC Colorado Page 2 of 5




     4.    In response to paragraph numbered 4 of the Complaint, Defendant admits that the District

          of Colorado is a proper venue for this action. Defendant denies the remainder of any

          allegations in paragraph numbered 4 of the First Amended Complaint.

     5. In response to paragraph numbered 5 of the First Amended Complaint, Defendant states

          that the allegations contained therein do not require a response, but Defendant denies the

          same.

     6. In response to paragraph numbered 6 of the Complaint, Defendant incorporates the above

          responses as if fully set forth herein.

     7. In response to paragraph numbered 7 of the Complaint, Defendant states the Americans

          with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) speaks for itself, that the

          allegations set forth in paragraph numbered 7 are conclusions of law and do not require an

          answer but Defendant denies the same.

     8.   In response to paragraph numbered 8 of the Complaint, Defendant states that 28 C,.F.R.

          Section 36.302(e)(1) speaks for itself, that the allegations set forth in paragraph numbered

          8 are conclusions of law and do not require an answer but Defendant denies the same.

     9. In response to paragraph numbered 9 of the Complaint, Defendant is without sufficient

          information to admit or deny what “these regulations” are and, therefore, denies the same.

     10. In response to paragraph numbered 10 of the Complaint Defendant admits that it contracts

          out with a third party for the online reservations system and denies the rest and remainder

          of the allegations in paragraph numbered 10.

     11. In response to paragraph numbered 11 of the Complaint, Defendant is without sufficient

          information to admit or deny the allegations contained therein and, therefore, denies the

          same.

  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT - Page 2 of 5
Case 1:20-cv-03429-PAB-KLM Document 10 Filed 01/04/21 USDC Colorado Page 3 of 5




     12. In response to paragraph numbered 12 of the Complaint, Defendant is without sufficient

        information to admit or deny the allegations contained therein and, therefore, denies the

        same.

     13. In response to paragraph numbered 13 of the Complaint, Defendant is without sufficient

        information to admit or deny the allegations contained therein and, therefore, denies the

        same.

     14. Defendant denies the allegations contained in paragraph numbered 14 of the Complaint.

     15. Defendant denies the allegations contained in paragraph numbered 15 of the Complaint.

     16. Defendant denies the allegations contained in paragraph numbered 16 of the Complaint.

     17. Defendant denies the allegations contained in paragraph numbered 17 of the Complaint.

     18. Defendant denies the allegations contained in paragraph numbered 18 of the Complaint.

     19. Defendant denies the allegations contained in paragraph numbered 19 of the Complaint.

     20. Defendant denies the allegations contained in paragraph numbered 20 of the Complaint.

     21. In response to paragraph numbered 21 of the Complaint, Defendant states that the

        allegations contained therein do not require a response, but Defendant denies the same.

     22. In response to paragraph numbered 22 of the Complaint, Defendant incorporates the above

        responses as if fully set forth herein.

     23. Defendant admits the allegations contained in paragraph numbered 23 of the Complaint.

     24. In response to paragraph numbered 24 of the Complaint, Defendant is without sufficient

        information to admit or deny the allegations contained therein and, therefore, denies the

        same.

     25. In response to paragraph numbered 25 of the Complaint, Defendant states that the

        allegations contained therein do not require a response, but Defendant denies the same.

  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT - Page 3 of 5
Case 1:20-cv-03429-PAB-KLM Document 10 Filed 01/04/21 USDC Colorado Page 4 of 5




     26. Defendant denies the allegations contained in paragraph numbered 26 of the Complaint.

     27. In response to paragraph numbered 27 of the Complaint, Defendant states that the

         allegations contained therein do not require a response, but Defendant denies the same.

                                   AFFIRMATIVE DEFENSES

     1. The Complaint fails to state a claim upon which relief may be granted.

     2. Plaintiffs’ claims may be barred in whole or in part by Plaintiffs’ sole or contributory

         negligence pursuant to the provisions of C.R.S. § 13-21-111.

     3. Plaintiffs’ non-economic damages, if any, are limited by C.R.S. § 13-21-102.5.

     4. Plaintiffs’ claims may be barred, in whole or in part, by Plaintiffs’ failure to exhaust

         administrative remedies under the Americans with Disabilities Act

     5. Plaintiffs’ claims may be barred, in whole or in part, by Plaintiffs’ failure to mitigate

         damages, if any.

     6. Defendant presently has insufficient knowledge or information upon which to form a belief

         as to whether it may have additional, as yet unknown, Affirmative Defenses.

     7. The negligent conduct of a third party was the sole and proximate cause of Plaintiffs’

         damages and, therefore, Plaintiffs’ damages are limited or barred by C.R.S. § 13-21-111.5.

     8. Defendant reserves herein the right to assert additional Affirmative Defenses in the event

         discovery indicates it would be appropriate.

     WHEREFORE, Defendant respectfully requests that the Court dismiss Plaintiff’s Complaint,

  enter judgment in its favor and against Plaintiffs on all claims, award fees and costs as permitted

  by law, and grant such other relief as the Court deems proper.

     Defendant demands a trial by a jury of all issues so triable.



  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT - Page 4 of 5
Case 1:20-cv-03429-PAB-KLM Document 10 Filed 01/04/21 USDC Colorado Page 5 of 5




     Respectfully submitted this 4th day of January 2021.



                                                      /s/Todd M. Starr
                                                      Todd M. Starr #27641
                                                      Cunningham Swaim, LLP
                                                      PO Box 2560
                                                      Pagosa Springs, Colorado 81147
                                                      (970) 749-0807

                                                      Attorneys for Defendant
                                                      Pagosa Lodging 2, LLC




                                       Certificate of Service

         I hereby certify that on January 4, 2021 a true and correct copy of Defendant’s Answer to

  Plaintiff’s Complaint was served on all parties via ECF and also via email to:


  Suzette M. Marteny Moore
  S. Moore Law, PLLC
  2690 S. Combee Road
  Lakeland, Florida 33803




                                                      /s/Todd M. Starr




  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT - Page 5 of 5
